Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission of response was received on 04/13/2021.  Presently claims 1-20 are pending. Claims 9-11 are withdrawn from further consideration.

Response to Arguments
Drawings and claim objections have been withdrawn based upon applicant’s amendments.
Applicant's arguments filed 04/23/2021 with respect Claim Rejections - 35 USC § 102 have been fully considered but they are not persuasive.

In page 7 of the remarks section, the Applicant argued that “independent claim 17 has been amended to incorporate features corresponding to those of claim 15”.
In response to this argument, the Applicant did not amend claim 17 in the listing of the claims that filed on 04/13/2021.

Applicant argued that “the ram 8 in Nishibe is not "a clamping shaft" comprised in "an upper tool" in claim 1; the ram 8 is not included in the upper bending tool 6, and the cited portions of Nishibe provide that the ram 8 is moved up and down to drive the upper and lower tool supports 2 and 3 on which the punch-side and die-side tools 4 and 
In response to this argument, the prior art of Nishibe disclose that the ram (8) is used to move the upper bending tool (6), and the upper bending tool (6) having a clamp-type molds (21); therefore the ram (8) is the clamping shaft of the upper bending tool (6) (fig.2 and paragraphs 178-181); 

Further, the prior art of Nishibe disclose that the upper bending tool (6) is installed in the tool support body (2), therefore the tool support body (2) is the upper main body (figs.2-3 and paragraph 184);
Furthermore, the upper bending tool (6) having a clamp-type molds (21” corresponding to an upper tool body), and it is so clear from fig.2 that upper bending tool (6) is arranged in the tool support body (2 “corresponding to the upper main body) to be opposite to the ram (8 “cross ponding to the clamping shaft”)
Accordingly, this argument is not persuasive.

Applicant argued that “the vertical finger 26 in Lurati is not "a clamping shaft" in claim 1. Instead, the cited portions of Lurati provide that the vertical finger 26 comes first in contact to the corresponding bearing surface 32 of the upper mobile base 6. The 

In response to this argument, the prior art of Lurati (FR2985672A1) disclose the upper tool (1) having the support vertical finger (26), and from fig.2 the element (26) is a bar move up and down to bear on the surface (32) in order to hold the element (6) of the lower tool on the element (8) of the lower tool “the action of the element (26) is corresponding to clamping”, therefore the element (26) is a clamping shaft (abstract, claim 1 and page 2 lines 40-52).

Further, the prior art of Lurati (FR2985672A1) disclose the upper tool (1) having an upper frame (28), element (26 “corresponding to clamping shaft”), and the tool (34” corresponding to an upper tool body);
and even if fig.2 shows the element (34) is not attached to the frame or supported by the frame, and even if the specification does not mentioned that the element (34) is not attached to frame or supported by the frame, the element (34) must be attached to the frame of the upper tool (1) because it is impossible for the element (34) to stay floating in the air without any support, therefore the element (34 
Furthermore, fig.2 is clearly showing the element (34“corresponding to upper tool body”) in the opposite side of the element (26 “corresponding to clamping shaft”) (abstract, claim 1 and page 2 lines 40-52). 

Accordingly, this argument is not persuasive.

Applicant argued that “the cited portions of Bauer fail to disclose that the folding slide 3 of the folding tool 17 is movable along a direction perpendicular to the vertical direction”.
In response to this argument, the prior art of Bauer (US20100101297A1) disclose a robot to control the tool (17), and the robot can move in all directions which includes horizontal and vertical movements (paragraphs 0037-0038 and 0051).
Accordingly, this argument is not persuasive.

Applicant argued that “the cited portions of Bauer provide that the slide 9 is movable in the arrow direction 26 which is a horizontal direction perpendicular to the vertical direction, and the filling slide 8 is movable along a slope of the slide 9 to a working position, which is neither the horizontal direction nor the vertical direction. That is, the two slides 8 and 9, the alleged lower tool, have two different directions, which are both different from the vertical direction of the folding slides 3 of the folding tool 17. Further, the Office asserts that Bauer disclose "the lower bending edge (figs.1-10: the 
In response to this argument, the prior art of Bauer (US20100101297A1) disclose that the slide (9) is an element that used to move the element (8) in the horizontal direction which is perpendicular to the vertical direction; if the slide (9) moves to the left it will cause the element (8) to be moved to the left and if the slide (9) moves to the right it will cause the element (8) to move to the right; therefore the elements (9 and 8) can be moved as one part in the horizontal direction that perpendicular to the vertical axis (figs.3 and 10: see the arrows (24) and (26); paragraphs 0036, 0044-0045 and 0057).
Accordingly, this argument is not persuasive.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 and 12 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Nishibe (JP2005131655A).
Regarding claim 1, Nishibe disclose a planar workpiece machining device (fig.4), comprising:
an upper tool (figs.1-3: (6)) (paragraph 167-1181). comprising:
a clamping shaft (fig.3: (8)),
an upper main body (fig.2: (2)), and
an upper tool body (fig.2: (21)) arranged on the upper main body (fig.1: (2)) to be opposite the clamping shaft and having an upper bending edge (see fig.4 below) and
a lower tool (figs.1-3: (7)) comprising:
a lower main body (fig.2: (3)), and
a lower tool body (fig.2: (24)) arranged on the lower main body (fig.2: (3)) and counter to the upper tool body, 
the lower tool body having a lower bending edge (see fig.4 below) and a counterhold (fig.2: (22)) provided on the lower main body, 
wherein the lower bending edge (see fig.4 below) of the lower tool body is oriented to face in a direction of the counterhold (fig.2: (22)),
wherein the upper tool and the lower tool are moveable towards one another in a first direction and in a second direction counter to the first direction to machine a workpiece arranged therebetween (paragraph 194),

wherein the upper bending edge of the upper tool is associated with an upper undercut (see fig.4 below) on the upper tool body, and the lower bending edge on the lower tool is associated with a lower undercut (see fig.4 below) on the lower tool body.

Regarding claim 2, Nishibe disclose the upper tool body comprises an upper pressure body (see fig.4 below), and the upper bending edge is provided on a portion of the upper tool body that protrudes relative to the upper pressure body, such that the upper undercut is formed between the upper main body and the upper bending edge arranged on the protruding portion of the upper tool body (see fig.4 below).

Regarding claim 3, Nishibe disclose the lower tool body comprises a lower pressure body (see fig.4 below) and the lower bending edge is provided on a portion of the lower tool body that protrudes relative to the lower pressure body, such that the lower undercut is formed between the lower main body and the lower bending edge arranged on the protruding portion of the lower tool body (see fig.4 below), and
wherein the protruding portion of the lower tool body is formed by a rest surface and at least one free surface that extend from the lower bending edge of the lower tool body and are oriented to be at an angle of no more than 90° relative to one another (see fig.4 below).


    PNG
    media_image1.png
    846
    808
    media_image1.png
    Greyscale






















Regarding claim 4, Nishibe disclose the counterhold comprises a counter holding surface oriented to be parallel to a pressure surface of the upper tool body of the upper tool (see fig.4 above).

Regarding claim 5, Nishibe disclose the counter holding surface of the counterhold is located in a plane relative to the lower bending edge of the lower tool body of the lower tool, in an initial position relative to the lower main body of the lower tool (see fig.4a).
Regarding claim 6, Nishibe disclose the lower tool body (figs.1 and 4: (24)) is arranged to be off-center relative to a position axis of the lower main body of the lower tool, and
wherein the counterhold is arranged (figs.1 and 4: (22)), at a distance from the lower bending edge of the lower tool body (see fig.4 above), on the lower main body of the lower tool.

Regarding claim 7, Nishibe disclose the upper bending edge of the upper tool body is provided to be off-center relative to a position axis of the upper main body of the upper tool (see fig.4 above and fig.1).

Regarding claim 8, Nishibe disclose at least one bending edge is formed on a protruding portion of the upper tool body and between a pressure surface and a free surface, which surfaces are oriented to be at an angle of no more than 90°, proceeding from the upper bending edge of the upper tool body (see fig.4 above).

Regarding claim 12, Nishibe disclose at least one of at least one bending edge of the upper tool body and at least one bending edge of the lower tool body is formed as a body edge having a shaping radius or as a rotating roll (fig.4)

Claims 1 and 13-14 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Lurati (FR2985672A1).
Regarding claim 1, Lurati disclose a planar workpiece machining device (fig.1), comprising:
an upper tool comprising:
a clamping shaft (fig.1: (26)) (abstract) (page 2 lines 40-52),
an upper main body (fig.1: (28), and
an upper tool body (see fig.1 below) arranged on the upper main body to be opposite the clamping shaft and having an upper bending edge (see fig.1 below); and
a lower tool comprising:
a lower main body (fig.1:(12)), and
a lower tool body (see fig.1 below) arranged on the lower main body and counter to the upper tool body, 
the lower tool body having a lower bending edge (see fig.1 below) and a counterhold  (fig.1: (6)) provided on the lower main body, wherein the lower bending edge of the lower tool body is oriented to face in a direction of the counterhold,


wherein the upper bending edge (see fig.1 below) of the upper tool body is provided to be stationary relative to the upper main body of the upper tool, and the lower bending edge (see fig.1 below) of the lower tool body is provided to be stationary relative to the lower main body of the lower tool, and
wherein the upper bending edge of the upper tool is associated with an upper undercut (see fig.1 below) , and the lower bending edge on the lower tool is associated with a lower undercut (see fig.1 below) on the lower tool body.

Regarding claim 13, Lurati disclose the counterhold is provided on the lower main body of the lower tool to be moveable in a direction of an upper face of the lower tool (figs.2 and 3: the element (6) is moving up and down with respect to the upper tool).

Regarding claim 14, Lurati disclose the counterhold (fig.1: (6)) is provided to be insertable in the direction of the lower main body, counter to at least one restoring element (figs2-3: the element (6) is movable down by the aid of the spring (14)), and
wherein the at least one restoring element (fig.1: (10)) is configured to position the counterhold adjacently to the lower bending edge (see fig.1 below) of the lower tool body in an initial position (fig.1)




    PNG
    media_image2.png
    650
    739
    media_image2.png
    Greyscale





















Claims 15-20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Bauer (US20100101297A1).
Regarding claim 15, Bauer disclose a planar workpiece processing machine (fig.1), comprising:

a clamping shaft (fig.1: the horizontal shaft that located above tool (17)),
an upper main body (fig.1: the body of the tool (17)), and
an upper tool body (fig.1: the body of the element (3)) arranged on the upper main body to be opposite the clamping shaft and having an upper bending edge (fig.1: (13)) (paragraph 0040),
wherein the upper tool is moveable along a stroke axis by a stroke drive device in a first direction of a workpiece (figs.: (6)) to be machined and in a second direction counter to the first direction, positionable along an upper positioning axis running perpendicularly to the stroke axis, and moveable along the upper positioning axis with an upper traversing movement by a first motor drive assembly (paragraphs 0037-0038 and 0051: robot (16) to control the movement of the upper tool (17), the robot can move in all directions, figs.5-6 and figs.8-10: the movement of the upper tool (17) up and down),
a lower tool  (paragraph 0044; fig.1: (8) and (9)) comprising:
a lower main body (fig.1: the body of the tool (9)), and
a lower tool body (fig.1: (8)) arranged on the lower main body and counter to the upper tool body, 
the lower tool body (fig.1: (8)) having a lower bending edge (figs.1-10: the  left top corner of element (8)) and a counterhold (figs.1 and 3: the body of the element (8)) provided on the lower main body (fig.1: the body of the tool (9)) (paragraph 0044), 

wherein the lower tool is oriented towards the upper tool, positionable along a lower positioning axis oriented perpendicularly to the stroke axis of the upper tool (paragraph 0044 and fig.3: the lower tool ((8) and (9)) is moving along the arrow direction (26) that perpendicular to the stroke axis of the upper tool (17)) , 
and moveable along the lower positioning axis (fig.3: (26)) with a lower traversing movement by a second motor drive assembly (paragraph 0044 and fig.1: the slide (9) is moving by cylinder); and
a controller configured to actuate the first and second motor drive assemblies for moving the upper tool and the lower tool (paragraph 0051: robot; and by the definition of the robot, the robots can be guided by an external control device or the control may be embedded within), respectively,
wherein the upper bending edge (fig.1: (13)) of the upper tool body is provided to be stationary relative to the upper main body of the upper tool (fig.1: the body of the tool (17)), 
and the lower bending edge (figs.1-10: the left top corner of element (8))) of the lower tool body is provided to be stationary relative to the lower main body of the lower tool (fig.1: the body of the tool (9)),
wherein the upper bending edge (fig.1: (13)) of the upper tool is associated with an upper undercut on the upper tool body (fig.1: the cut between (13 and 21)), 

wherein the upper traversing movement of the upper tool along the upper positioning axis and the lower traversing movement of the lower tool along the lower positioning axis are each controllable independently of one another (fig.3-4: showing the lower tool (8) moving independently; figs.8-10: showing the upper tool (17) moving independently), and
wherein the upper tool and the lower tool are moveable towards one another in the first direction and in the second direction to machine the workpiece arranged therebetween (figs.3-4 and 8-10).

Regarding claim 16, Bauer disclose wherein at least one of the upper tool and the lower tool is controllable independently of one another by a stroke movement or a rotary movement about a corresponding position axis (fig.3-4: showing the lower tool (8) moving independently; figs.8-10: showing the upper tool (17) moving independently.

Regarding claim 17, Bauer disclose a method of machining planar workpieces (fig.1), comprising:
positioning a workpiece (figs.1 and 5: (6)) to be machined between an upper tool (figs.1 and 5: (17)) and a lower tool (figs.1 and 5: (8) and (9)) of a planar workpiece machining device;
moving the upper tool along a stroke axis by a stroke drive device in at least one of a first direction of the workpiece to be machined and in a second, counter direction; 
positioning and moving the lower tool oriented towards the upper tool along a lower positioning axis oriented perpendicularly to the stroke axis of the upper tool by a second motor drive assembly (paragraph 0044 and fig.3: the lower tool ((8) and (9)) is moving along the arrow direction (26) that perpendicular to the stroke axis of the upper tool (17)); and
producing chamfers on a limb of the workpiece by the planar workpiece machining device ((paragraph 0053 and fig.8: the chamfer of  the front region (7)),
wherein the first and second motor drive assemblies are actuated by a controller to move the upper tool and the lower tool (paragraph 0051: robot; and by the definition of the robot, the robots can be guided by an external control device or the control may be embedded within), respectively,
wherein the upper tool comprises a clamping shaft (fig.1: the horizontal shaft that located above tool (17)), an upper main body (fig.1: the body of the tool (17)), and
an upper tool body (fig.1: the body of the element (3)) arranged on the upper main body to be opposite the clamping shaft and having an upper bending edge (fig.1: (13)) (paragraph 0040),
wherein the lower tool comprises a lower main body (fig.1: the body of the tool (9)), and

wherein the upper bending edge (fig.1: (13)) of the upper tool body is provided to be stationary relative to the upper main body of the upper tool (fig.1: the body of the tool (17)), and the lower bending edge (fig.1: the left top corner of element (8)) of the lower tool body is provided to be stationary relative to the lower main body of the lower tool (fig.1: the body of the tool (9)), and
wherein the upper bending edge (fig.1: (13)) of the upper tool is associated with an upper undercut on the upper tool body (fig.1: the cut between (13 and 21)), and the lower bending edge (fig.1: the left top corner of element (8)) on the lower tool is associated with a lower undercut (fig.1: (20)) on the lower tool body,

Regarding claim 18, Bauer disclose wherein one of the chamfers on the limb of the workpiece is made at an angle of less than 90° (figs.8 and 9: the chamfer of the front region (7)).






Regarding claim 19, Bauer disclose wherein producing the chamfers on the limb of the workpiece comprises:
placing the limb of the workpiece (figs.1-4: (6)) on the counterhold (figs.1-4: the body of the element (8)) and the lower bending edge (figs.1-4: the  left top corner of element (8)) of the lower tool body on the lower tool,
moving at least one of the upper tool and the lower tool towards one another (fig.3: moving the lower tool (8) and (9)) along the arrow (26); (figs.5-6: moving the upper tool (17)) (paragraphs 0044 and 0048);
in a first bending phase, making a first bend by 90° by moving at least one of the upper bending edge of the upper tool and the lower bending edge of the lower tool past one another (fig.6 and paragraph 0048: bent the front region (7) by 900);
in a second bending phase, moving at least one of the upper tool and the lower tool along the positioning axes thereof until the upper bending edge of the upper tool body of the upper tool and the lower bending edge of the lower tool body of the lower tool engage behind one another (fig.8 and paragraph 0053); and
subsequently controlling at least one of the upper tool and the lower tool by a release movement (figs.9-10 and paragraphs 0055 and 0057),
wherein the produced chamfers have an angle of less than 90° (paragraph 0056; fig.10: angle γ).

Regarding claim 20, Bauer disclose wherein producing the chamfers on the limb of the workpiece comprises:

moving the upper tool towards the lower tool in one of the first direction or the second direction (figs.5-6: moving the upper tool (17)) (paragraph 0048),
clamping the workpiece (fig.5: (6)0 between a pressure surface of the upper tool body (fig.5: the surface of the element (10)) and a counter holding surface of the counterhold (fig.5: the top surface of the element (8));
in a first bending phase (paragraph 0048 and fig.6: bent the front region (7)) , making a first bend of the limb by controlling at least one of the upper tool and the lower tool to move towards one another, by a further traversing movement, and moving the counterhold relative to the lower tool while clamping the workpiece (fig.3: moving the lower tool (8) and (9)) along the arrow (26); (figs.5-6: moving the upper tool (17)) (paragraphs 0044 and 0048);
in a second bending phase (paragraph 0053 and fig.8), moving at least one of the upper tool and the lower tool along the positioning axes thereof until the upper bending edge of the upper tool body of the upper tool and the lower bending edge of the lower tool body of the lower tool engage behind one another (fig.8); and
subsequently controlling the upper tool by a release movement relative to the lower tool (figs.9-10 and paragraphs 0055 and 0057),,
wherein the produced chamfers have an angle of less than 90° ° (paragraph 0056; fig.10: angle γ).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224.  The examiner can normally be reached on 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A./Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725